Exhibit 10.1



AMENDMENT NUMBER ONE
to the
MASTER REPURCHASE AGREEMENT
Dated as of March 14, 2008
by and among
DB STRUCTURED PRODUCTS, INC.
DEUTSCHE BANK SECURITIES, INC.
and
CHIMERA INVESTMENT CORP.




This AMENDMENT NUMBER ONE is made this 14th day of March, 2008 ("Amendment
Number One"), by and among DB Structured Products, Inc. ("Buyer") and Deutsche
Bank Securities, Inc. ("Agent"), each having an address at 60 Wall Street, New
York, NY 10005 and Chimera Investment Corp., a Maryland corporation, having an
address at 1211 Avenue of the Americas, New York, New York 10036 ("Seller"), to
the Master Repurchase Agreement, dated as of January 31, 2008, by and among the
Buyers and the Seller (as amended, supplemented or otherwise modified from time
to time, the "Agreement").



RECITALS



WHEREAS, Seller has requested that Buyer and Agent agree to revise the liquidity
covenant, and Buyer and Agent have agreed to such request, contingent on
Seller’s satisfaction of certain conditions set forth below and compliance with
the terms and provisions contained herein;.



WHEREAS, as of the date hereof (after giving effect to the amendments
contemplated hereby), Seller represents to Buyer and Agent that it is in
compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Program Documents and no
default has occurred and is continuing under any Program Documents to which it
is a party; and



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:



SECTION 1. Amendments. Effective as of the date set forth hereinabove (but
subject to the satisfaction in full of the conditions precedent set forth in
Section 2 below), the Agreement is hereby amended as follows:



(a)  Section 14(g)(ii)(C) is hereby deleted in its entirety replaced with the
following:



 (C)   Seller shall at all times maintain Unrestricted Cash at least equal to,
$40,000,000 for the period commencing March 14, 2008 to and including March 26,
2008, and thereafter, the greater of (i), $100,000,000, and (ii) three percent
(3%) of the unpaid principal balance, the face value or the carrying value, as
applicable, of all assets of Seller that are subject to any repurchase or
secured credit arrangement to which Seller is a party; and



(b)  Section 14(h)(vii) is hereby deleted in its entirety replaced with the
following:



 (vii)  a Material Margin Call shall have been made to Seller, which "Material
Margin Call" shall mean any margin, maintenance, credit or similar call made to
Seller in connection with a financing facility, repurchase agreement, credit
agreement or other arrangement under which Seller has sold collateral or pledged
or posted or is required to pledge or post collateral to secure or guarantee
obligations thereunder; provided that notwithstanding anything herein to the
contrary, Seller shall provide notice of any Material Margin Call on the same
Business Day in which Seller obtains notice or knowledge of such Material Margin
Call; provided further that from and after March 26, 2008, any such call shall
be deemed a Material Margin Call hereunder only if the amount of such call is
equal to or exceeds $10,000,000.

1

--------------------------------------------------------------------------------



(c) Section (C) in the Monthly Certification (set forth as Exhibit A to the
Agreement) shall be amended to conform to the changes made above to Section
14(g)(ii)(C).



SECTION 2. Conditions Precedent. It is a condition precedent to the
effectiveness of this Amendment Number One that any Margin Call made by Buyer
under the Agreement that is outstanding as of the date hereof shall be satisfied
in full in accordance with the requirements of Section 6(a) of the Agreement by
no later than 1:00 p.m. (New York time) on the date hereof.



SECTION 3. Additional Terms. In order to induce Buyer to execute and deliver
this Amendment Number One, Seller hereby agrees as follows, notwithstanding
anything in any Program Document to the contrary:



(a) For the period commencing March 14, 2008 to and including March 26, 2008,
Buyer shall have no obligation to enter into any new Transactions;



(b) For the period commencing March 14, 2008 to and including March 26, 2008,
Seller shall deliver to Buyer daily reports (in a format that is mutually
acceptable to Buyer and Seller) setting forth Seller’s (i) liquidity status,
(ii) mark to market positions and advance rates with respect to all loans and
securities on Seller’s consolidated books, and (iii) any other information that
Buyer reasonably requests. Seller shall be deemed to make the representation set
forth in Section 13(h) of the Agreement upon delivery of each such report.



(c) Seller acknowledges that it is contemplating the sale of Purchased Loans
that are Conforming Loans with an aggregate, outstanding principal balance of
approximately $40,000,000. Following the consummation of this sale, Seller
agrees that Buyer shall have the right, exercisable in its sole discretion, to
reduce the Par Percentage and MV Percentage with respect to each Purchased Asset
and for any new Asset that may thereafter become subject to a Transaction by
five percent (5%).



(d) Seller shall grant to Buyer and its Affiliates the right to act as the lead
underwriter in connection with the next securitization or other similar public
or private pass-through disposition of any Loan sponsored by Seller or an
Affiliate thereof, for a market-rate fee.



Any breach of any of the foregoing covenants shall constitute an Event of
Default under Section 19(c) of the Agreement, without any grace period.



SECTION 4. Representations. In order to induce Buyer to execute and deliver this
Amendment Number One, Seller hereby represents to Buyer that as of the date
hereof (after giving effect to the amendments contemplated hereby), Seller is in
full compliance with all of the terms and conditions of the Program Documents
and no Default or Event of Default has occurred and is continuing under any of
the Program Documents.

2

--------------------------------------------------------------------------------



SECTION 5. Fees and Expenses.  Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number One (including all reasonable fees and out of pocket costs and expenses
of Buyer’s legal counsel incurred in connection with this Amendment Number One)
in accordance with Section 23(a) of the Agreement.



SECTION 6. Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.



SECTION 7. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.



SECTION 8. No Waiver. Except as otherwise expressly provided for in this
Amendment Number One, (i) nothing herein shall extend to or affect in any way
Seller’s obligations or any of the other rights of Buyer and remedies of Buyer
arising under the Agreement, (ii) Buyer shall not be deemed to have waived or
modified any or all of such other rights or remedies with respect to any default
or event or condition which, with notice or the lapse of time, or both would
become a default under the Agreement, (iii) the failure of Buyer at any time or
times hereafter to require strict performance by Seller of any of the
provisions, warranties, terms and conditions contained in the Agreement shall
not waive, modify affect or diminish any right of Buyer at any time or times
thereafter to demand strict performance thereof, and (iv) no rights of Buyer
hereunder shall be deemed to have been waived or modified by any act or
knowledge of Buyer, its officers or employees, unless such waiver or
modification is contained in an instrument in writing signed by the appropriate
officers of Buyer and directed to Seller specifying such waiver or modification.



SECTION 9. Governing Law. This Amendment Number One shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).



SECTION 10. Counterparts. This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.



[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller, Buyer, and Agent have caused this Amendment Number
One to the Master Repurchase Agreement to be executed and delivered by their
duly authorized officers as of the day and year first above written.



                                                           CHIMERA INVESTMENT
CORP., as Seller


                                                           By:        /s/
Matthew Lambiase                               


                                                           Name:      Mattthew
Lambiase                               


                                                           Title:     President
                                                   






                                                           DB STRUCTURED
PRODUCTS, INC., as Buyer


                                                           By:        /s/
Vincent D’Amore                                


                                                           Name:      Vincent
D’Amore                                  


                                                           Title:     Authorized
Signatory                               





                                                           By:        /s/ Glenn
Minkoff                                      


                                                           Name:      Glenn
Minkoff                                        


                                                           Title:
    Director                                                      






                                                           DEUTSCHE BANK
SECURITIES, INC., as Agent


                                                           By:        /s/
Vincent D’Amore                                 


                                                           Name:      Vincent
D’Amore                                   


                                                           Title:     Authorized
Signatory                                
         